Citation Nr: 0700803	
Decision Date: 01/11/07    Archive Date: 01/24/07

DOCKET NO.  04-23 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California



THE ISSUE

Entitlement to service connection for a psychiatric 
disability to include, post-traumatic stress disorder (PTSD).



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel




INTRODUCTION

The veteran had active service from September 1983 to July 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.

The veteran testified before the undersigned at a Travel 
Board hearing in September 2006.  A transcript of that 
hearing is associated with the claims folder.  


REMAND

VA's duty to assist includes making reasonable efforts to 
obtain relevant records, including private records, that the 
claimant adequately identifies and authorizes VA to obtain.  
38 U.S.C.A. § 5103A(b).  In March 2005, the veteran provided 
a completed release for records for treatment for 
schizophrenia, bipolar disorder, manic depression, and 
anxiety from Tri-City Mental Health Services, 3998 Vista Way, 
Oceanside, California 92056.  There was no response to the 
RO's October 2005 attempt to obtain these records from the 
facility, and the RO informed the veteran in November 2005 
that he provided an incorrect address and requested that he 
provide a correct address for Tri-City Mental Health 
Services.  The Board conducted its own research into the 
matter and has found that the correct address is: Tri-City 
Medical Center, 4002 Vista Way, Oceanside, CA 92056.  The RO 
is obligated to attempt to obtain the records at this address 
as authorized by the veteran.  

In addition, the duty to assist includes providing a medical 
examination or obtaining a medical opinion when necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d).  The 
veteran's service medical records do not show treatment for a 
psychiatric disorder in service, although he was found to be 
sad, fearful, restless, and anxious by Psychiatry & Neurology 
Services in June 1985 prior to his discharge for alcohol 
abuse.  Also, in his June 1985 Report of Medical History, the 
veteran indicated that he suffered from depression or 
excessive worry.  The first objective post-service indication 
of a psychiatric disorder in the record is a July 2004 
evaluation by Optimum Health Services indicating that the 
veteran was diagnosed with chronic paranoid schizophrenia 
approximately 8 to 9 years ago and currently hears voices and 
suffers from depression as well as flattened affect.  The 
Board finds that a VA psychiatric examination and opinion are 
needed to determine the nature and etiology of the veteran's 
current psychiatric status.

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center in Washington DC for the following action:

1. The RO should attempt to secure records 
from Tri-City Medical Center, 4002 Vista 
Way, Oceanside, CA 92056, for treatment 
for schizophrenia, bipolar disorder, 
insomnia, manic depression, and anxiety, 
as provided in the March 2005 release 
completed by the veteran.  

2.  The RO should then arrange for the 
veteran to undergo a VA psychiatric 
examination to determine the nature and 
etiology of any current psychiatric 
disability.  All indicated tests and 
studies should be performed as deemed 
necessary by the examiner.  The claims 
folder must be made available to the 
examiner for review for the examination 
and the examination report must indicate 
whether such review was accomplished.  The 
examiner is asked to review the claims 
folder, to include the veteran's service 
medical records.  Based on current 
examination and review of the record, the 
examiner is asked to provide the current 
psychiatric diagnoses for the veteran, if 
any.  If the veteran is currently 
diagnosed as having an acquired 
psychiatric disability to include 
schizophrenia, the examiner should offer 
an opinion as to whether it is at least as 
likely as not that the psychiatric 
symptoms indicated in the June 1985 record 
by Psychiatry & Neurology Services 
represented the initial manifestations of 
the currently diagnosed psychiatric 
disability.  The opinion provided should 
include a complete explanation and 
rationale for the opinion.  

3.  The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause may have 
adverse consequences for his claim.

4.  After completing any additional 
necessary development, the RO should 
readjudicate the issues of entitlement to 
service connection for psychiatric 
disability.  If the disposition remains 
unfavorable, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



